ORDER
JOHN A. MOORE of JERSEY CITY who was admitted to the bar of this State in 1983, having been ordered to show cause on May 1, 1995, why this Court’s Order of temporary suspension should not be continued pending the disposition of ethics proceedings against him, and respondent having failed to appear on the *75return date of the Order to Show Cause, and good cause appearing;
It is ORDERED that the suspension of JOHN A. MOORE continue pending further Order of this Court; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and that he continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the Office of Attorney Ethics may transfer to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund the attorney account funds held in any financial institution by JOHN A. MOORE, which funds were restrained from disbursement by this Court’s Order of April 7, 1995.